Citation Nr: 1538323	
Decision Date: 09/08/15    Archive Date: 09/18/15

DOCKET NO.  10-42 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for any back condition.

2.  Entitlement to service connection for any neck condition.


ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1978 to July 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, in which the RO, in part, denied entitlement to service connection for a back condition and for a neck condition.  In April 2010, the Veteran filed a Notice of Disagreement (NOD), which contested the denial of the back and neck claims.  In September 2010, the RO furnished the Veteran a Statement of the Case (SOC).  In October 2010, the Veteran filed a Substantive Appeal (VA Form 9), thereby perfecting a timely appeal concerning the issues of entitlement to service connection for a back condition and for a neck condition.  In December 2012, the RO furnished the Veteran a Supplemental SOC, which addressed the back and neck claims.  In response to the December 2012 Supplemental Statement of the Case, but prior to the RO's certification of the appeal to the Board in March 2013, the Veteran submitted a second VA Form 9 (Appeal to the Board), dated January 2013, which, in relevant part, specifically indicated the Veteran's intent to continue to pursue the appeal of the back and neck claims, and specifically requested a hearing before BVA to address his back and neck claims. (Emphasis added).

The Veteran's appeal was previously before the Board in July 2013, and April 2014; and, on each occasion, the issues concerning service connection for a back condition and for a neck condition were remanded for the sole purpose of scheduling the Veteran for a BVA hearing.  (Emphasis added).

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on the electronic "Virtual VA" and "VBMS" system to ensure a total review of the evidence.  

The matter is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The Board observes that it is obligated by law to ensure that the RO complies with its directives.  Compliance by the Board and the RO with remand directives is neither optional nor discretionary.  Where the remand of the Board is not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  Although the Board regrets further delay, the Board has determined that additional development is warranted.

The Veteran has been waiting to be scheduled for a BVA hearing at the local regional office since March 2013.  The July 2013 Board remand noted the Veteran's March 2013 hearing request, and remanded so that the RO could schedule the Veteran for a BVA hearing at the local regional office.  This directive was not fulfilled, and the Board again in April 2014 remanded so the RO could schedule the Veteran for a BVA hearing at the local regional office.  In May 2014, the Veteran even stated that he was "awaiting a date for a Regional Office Hearing, I ask that you expedite this request."  Such statement communicates the Veteran's continuing desire for a BVA hearing.  Regrettably, as the Veteran's request for a BVA hearing has yet to be scheduled, especially given that the fact that the Veteran has not withdrawn his BVA hearing request, a remand is warranted.  38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2014).

Accordingly, the case is REMANDED for the following action:

The AOJ must schedule the Veteran for a BVA hearing at the local Regional Office before a Veterans Law Judge at the earliest opportunity, following the usual procedures as set forth in 38 U.S.C.A. § 7107  (West 2014) and 38 C.F.R. § 20.704 (2014).  (Note: The AOJ should also offer to the Veteran the option for a BVA hearing by live video-conference, if such an option presents the earliest opportunity to fulfill the Veteran's BVA hearing request.  If the Veteran so desires, the AOJ must schedule the Veteran for a BVA hearing by live video-conference before a Veterans Law Judge at the earliest opportunity).

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




